Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        04-MAR-2020
                                                        09:26 AM



                           SCWC-18-00000687

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                           IVETTE M. ALCOCER,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-XX-XXXXXXX; 2DTA-17-00961)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Ivette M. Alcocer’s

application for writ of certiorari, filed on January 22, 2020,

is hereby rejected.

           DATED:   Honolulu, Hawai#i, March 4, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson